


EXHIBIT 10.27

 

AMENDMENT # 2 to the

LICENSE AGREEMENT

 

THIS AMENDMENT #2, is made and effective retroactively to the 1st day of
January 2007 (“Amendment #2 Effective Date”), by and between Cubist
Pharmaceuticals, Inc. a Delaware corporation having its principal place of
business at 65 Hayden Avenue, Lexington, Massachusetts  02421, USA (“Cubist”)
and Chiron Healthcare Ireland Ltd. A company organized under the laws of Ireland
with offices at United Drug House, Belgard Road, Tallaght, Dublin, Ireland
(“Chiron”).

 

WHEREAS, Chiron and Cubist entered into a License Agreement  effective as of
October 3, 2003 with respect to Cubicin® (daptomycin), and as amended by an
April 1, 2004 Amendment #1 (the “Agreement”); and

 

WHEREAS, pursuant to the License Agreement, Cubist granted to Chiron, by itself
or through its affiliates, the exclusive right (even to Cubist) to, inter alia,
Commercialize the Licensed Products in the Territory, as listed in Exhibit D of
the Agreement; and

 

WHEREAS, the parties hereto now mutually desire to amend, modify and restate
certain terms and conditions of the Agreement to, inter alia, add Romania to the
territory.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      DEFINITIONS

 

The definitions set forth in the Agreement are hereby incorporated and utilized
for the purposes of this Amendment #2.

 

2.                                      TERRITORY

 

The Parties agree that Romania will be added to the Territory.  Exhibit D of the
Agreement is hereby deleted and replaced by the new Exhibit D, attached hereto.

 

3.                                      ENTIRE AGREEMENT

 

The parties hereby agree that apart from the Exhibit of the Agreement
specifically amended hereunder, all terms and conditions of the Agreement remain
and shall remain in full force and effect.

 

The parties agree that this Amendment #2 is intended to form part of the
arrangements contained in the Agreement.  The Agreement, as modified by this
Amendment #2, constitutes the entire agreement between the parties in relation
to the matters contained in this Amendment #2 and the Agreement and supersede
all prior and/or contemporary

 

--------------------------------------------------------------------------------


 

agreements and understanding that may exist between the parties, whether
written, oral or otherwise.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment #2 to be
executed by their duly authorized representatives in duplicate originals as of
the Amendment #2 Effective Date.

 

 

Cubist Pharmaceuticals, Inc.

 

 

 

 

 

/s/ Thomas J. Slater

 

 

Name: Thomas J. Slater

 

 

Title: VP Commercial Development

 

 

Date: May 1, 2007

 

 

 

 

 

 

 

 

Chiron Healthcare Ireland Ltd.

 

 

 

 

 

 

 

 

/s/ Liouba Laederich

 

 

Name: Liouba Laederich

 

 

Title: Legal Counsel

 

 

Date: 25 April 2007

 

 

 

2

--------------------------------------------------------------------------------
